PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






BEFORE THE
PATENT TRIAL AND APPEAL BOARD 



Application Number:  15/367,890
Filing Date:  02 December 2016
Appellant:  The Government of the United States as represented by the Secretary of the Navy
Inventors:  Pirlo et al.



__________________
Joseph T. Grunkemeyer
U.S. Naval Research Laboratory
For Appellant


EXAMINER’S ANSWER





This is in response to the Appeal Brief filed on 01 March 2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the final Office action dated 27 August 2020, from which the appeal is taken, is maintained.  Specifically:
claims 1 to 6, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Gevaert et al. (WO 2010/148275) in view of Pirlo et al. (J. Imaging Sci. Technol. 58(4), 040401-1 – 040401-7 (2014));
claims 12, 13, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Gevaert et al. (WO 2010/148275) in view of Pirlo et al. (J. Imaging Sci. Technol. 58(4), 040401-1 – 040401-7 (2014)) and Kim et al. (U.S. Pat. Appl. Pub. No. 2010/0159580); and
claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Gevaert et al. (WO 2010/148275) in view of Pirlo et al. (J. Imaging Sci. Technol. 58(4), 040401-1 – 040401-7 (2014)) and Welter et al. (U.S. Pat. Appl. Pub. No. 2007/0042490).
(2) Withdrawn Grounds of Rejection
None.
 (3) New Grounds of Rejection
None.
(4) Response to Argument
Appellant’s only argument is that combining Gevaert et al. with Pirlo et al. would change the principle of operation of Gevaert et al.  Appeal Brief at pages 4 to 5.  Appellant is incorrect.

et al. with Pirlo et al. teaches all the structural features of the claimed apparatus.  Instead, Appellant’s position is that:
(i)f the three-dimensional scaffold [of Gevaert et al.] were substituted with the biopaper of Pirlo [et al.], cell growth would only occur on one interior surface of the reactor, changing the morphology of the biomaterial produced and reducing the amount of potential cellular growth.  Further, the scaffold of Gevaert [et al.] allows for the formation of a three-dimensional cellular construct in a single step.  Use of the biopaper would require multiple uses of the reactor to make multiple layers, followed by stacking of the layers.
Appeal Brief at page 5.
Appellant’s argument is speculative, incorrect, and patentably irrelevant.
Pirlo et al. would not change the principle of operation of Gevaert et al.
Without any justification whatsoever, Appellant contends that if the biopaper of Pirlo et al. were substituted for the scaffold of Gevaert et al., “cell growth would only occur on one interior surface of the reactor, changing the morphology of the biomaterial produced and reducing the amount of potential cellular growth.”  Appellant is incorrect because in reality if the biopaper of Pirlo et al. were substituted for the scaffold of Gevaert et al., cell growth would occur on both surfaces of the reactor as explained infra.
Gevaert et al. specifically teach that “the bioreactor systems of the invention can comprise a cellular anchorage in one or both of the respective culture chambers.”  Gevaert et al. at paragraph [0008], emphasis added.  In other words, the reactor of Gevaert et al. allows for cell growth on both sides of any membrane or scaffold contained within it and indeed Gevaert et al. specifically allows for a wide variety of membranes and scaffolds.  Gevaert et al. at paragraphs et al. for any one of the membranes or scaffolds that Gevaert et al. state can be used in their apparatus, cellular growth would occur on both sides of the biopaper.  See also, Gevaert et al. at paragraph [0049].
Additionally, even if, arguendo, Appellant’s argument were correct, it rests on the unstable foundation of how the claimed apparatus is intended to be used.  However, as explained infra, neither the intended use nor the manner of operating a claimed apparatus patentably distinguishes it from the prior art apparatus if the prior art apparatus teaches all the claimed structural features.  M.P.E.P. § 2114.
The manner of operating a claimed apparatus does not patentably distinguish it from the prior art
Appellant continues to rely on the intended use/method of operation rationale by arguing that “the scaffold of Gevaert [et al.] allows for the formation of a three-dimensional cellular construct in a single step [and] … (u)se of the biopaper [of Pirlo et al.] would require multiple uses of the reactor to make multiple layers, followed by stacking of the layers”.  Once again, not only has Appellant provided no evidence for this contention, Appellant’s rationale is irrelevant to the patentability of the claimed apparatus because the patentability of a claimed apparatus does not turn on how it is used or how it operates.  M.P.E.P. § 2114.  Thus, even if, arguendo, Appellant were correct that the combination of Gevaert et al. with Pirlo et al. “would require multiple uses of the reactor to make multiple layers”, because the prior art teaches all of the structural elements of the claimed apparatus, the manner by which the claimed apparatus operates does not patentably distinguish it from the prior art.  Id.

et al. in view of Pirlo et al. (and tertiary references as applicable) and the PTAB should respectfully sustain all the pending rejections.
Respectfully submitted,
/Gautam Prakash/
Primary Examiner, Art Unit 1799

Conferees:
/MICHAEL MARCHESCHI/
Supervisory Patent Examiner, Art Unit 1799

/LYLE ALEXANDER/
Supervisory Patent Examiner, Art Unit 1797










Requirement to Pay Appeal Forwarding Fee
In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 C.F.R. § 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 C.F.R. § 41.45(a), unless the Appellant had timely paid the fee for filing a brief required by 37 C.F.R. § 41.20(b) in effect on 18 March 2013.